Title: To James Madison from Richard M. Johnson, 13 February 1816
From: Johnson, Richard M.
To: Madison, James


                    
                        Sir,
                        
                            House of Rep
                            13th Fb 1816
                        
                    
                    Altho not acquainted personally with Charles Lucas Esq of St Louis, from information obtained from honorable sources I have no doubt he would give satisfaction to the people & to the Govt if appointed to fill the office of atto for the U States in the Ter. of Missouri. With sentiments of Sincere respect your ob Servt
                    
                        Rhich [sic]: Johnson
                    
                